Exhibit 10.2

EXECUTION VERSION

GUARANTY

GUARANTY (this “Guaranty”), dated as of August 20, 2014, by each of REVOLUTION
LIGHTING TECHNOLOGIES, INC., a Delaware corporation (“RLT”), LUMIFICIENT
CORPORATION, a Minnesota corporation (“Lumificient”), LIGHTING INTEGRATION
TECHNOLOGIES, LLC, a Delaware limited liability company (“LIT”), SEESMART
TECHNOLOGIES, LLC, a Delaware limited liability company (“Seesmart”), RELUME
TECHNOLOGIES, INC., a Delaware corporation (“Relume”), TRI-STATE LED DE, LLC, a
Delaware limited liability company (“Tri-State”), VALUE LIGHTING, LLC, a
Delaware limited liability company (“Value”), SEESMART, INC., a Delaware limited
liability company (“Seesmart”), ENVIROLIGHT LED, LLC, a California limited
liability company (“Envirolight”), SENTINEL SYSTEM, LLC, a Michigan limited
liability company (“Sentinel”), and VALUE LIGHTING OF HOUSTON, LLC, a Texas
limited liability company (“Value Lighting Houston”, and each such Person,
individually, a “Guarantor” and, collectively, the “Guarantors”) in favor of
(a) BANK OF AMERICA, N.A., (the “Lender”), and (b) the Secured Parties.

W I T N E S S E T H

WHEREAS, reference is made to that certain Loan and Security Agreement, dated as
of even date (as amended, modified, supplemented or restated hereafter, the
“Loan Agreement”), by and between, among others, (i) Revolution Lighting
Technologies, Inc. (the “Borrower Agent”), (ii) the other Borrowers party
thereto, (iii) the Guarantors party thereto, and (iv) the Lender. Capitalized
terms used herein and not defined herein shall have the meanings assigned to
such terms in the Loan Agreement.

WHEREAS, the Lender has agreed to make Loans to the Borrowers, and the Lender
has agreed to issue Letters of Credit for the account of the Borrowers, pursuant
to, and upon the terms and subject to the conditions specified in, the Loan
Agreement.

WHEREAS, each Guarantor acknowledges that it is an integral part of a
consolidated enterprise and that it will receive direct and indirect benefits
from the availability of the credit facility provided for in the Loan Agreement,
from the making of the Loans by the Lender, and the issuance of the Letters of
Credit by the Lender.

WHEREAS, the obligations of the Lender to make Loans and of the Lender to issue
Letters of Credit are each conditioned upon, among other things, the execution
and delivery by the Guarantors of a guaranty in the form hereof. As
consideration therefor, and in order to induce the Lender to make Loans and the
Lender to issue Letters of Credit, the Guarantors are willing to execute this
Guaranty.

Accordingly, each Guarantor hereby agrees as follows:

SECTION 1. Guaranty. Each Guarantor irrevocably and unconditionally guaranties,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment when due (whether at the stated
maturity, by required prepayment,

 

-1-



--------------------------------------------------------------------------------

by acceleration or otherwise) and performance by the Borrowers of all
Obligations (collectively, the “Guaranteed Obligations”), including all such
Guaranteed Obligations which shall become due but for the operation of the
Bankruptcy Code. Each Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon this Guaranty notwithstanding
any extension or renewal of any Guaranteed Obligation.

SECTION 2. Guaranteed Obligations Not Affected. To the fullest extent permitted
by applicable Law, each Guarantor waives presentment to, demand of payment from,
and protest to, any Obligor of any of the Guaranteed Obligations, and also
waives notice of acceptance of this Guaranty, notice of protest for nonpayment
and all other notices of any kind. To the fullest extent permitted by applicable
Law, the obligations of each Guarantor hereunder shall not be affected by
(a) the failure of the Lender or any other Secured Party to assert any claim or
demand or to enforce or exercise any right or remedy against any Obligor under
the provisions of the Loan Agreement, any other Loan Document or otherwise or
against any other party with respect to any of the Guaranteed Obligations,
(b) any rescission, waiver, amendment or modification of, or any release from,
any of the terms or provisions of this Guaranty, any other Loan Document or any
other agreement, with respect to any Obligor or with respect to the Guaranteed
Obligations, (c) the failure to perfect any security interest in, or the release
of, any of the Collateral held by or on behalf of the Lender or any other
Secured Party, or (d) the lack of legal existence of any Obligor or legal
obligation to discharge any of the Guaranteed Obligations by any Obligor for any
reason whatsoever, including, without limitation, in any insolvency, bankruptcy
or reorganization of any Obligor.

SECTION 3. Security. Each of the Guarantors hereby acknowledges and agrees that
the Lender may release or substitute any one or more endorsees, the Borrowers,
other Guarantors or other obligors, in each case without affecting or impairing
in any way the liability of any Guarantor hereunder.

SECTION 4. Guaranty of Payment. Each of the Guarantors further agrees that this
Guaranty constitutes a guaranty of payment and performance when due of all
Guaranteed Obligations and not of collection and, to the fullest extent
permitted by applicable Law, waives any right to require that any resort be had
by the Lender or any other Secured Party to any of the Collateral or other
security held for payment of the Guaranteed Obligations or to any balance of any
deposit account or credit on the books of the Lender or any other Secured Party
in favor of any Obligor or any other Person or to any other guarantor of all or
part of the Guaranteed Obligations. Any payment required to be made by the
Guarantors hereunder may be required by Lender or any other Secured Party on any
number of occasions and shall be payable to the Lender, for the benefit of the
Lender and the other Secured Parties, in the manner provided in the Loan
Agreement.

SECTION 5. Indemnification. Without limiting any of their indemnification
obligations under the Loan Agreement or the other Loan Documents, and without
duplication of any indemnification provided for under the Loan Agreement or the
other Loan Documents, each of the Guarantors, jointly and severally, EACH
GUARANTOR SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES AGAINST ANY CLAIMS
THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE, including, without

 

-2-



--------------------------------------------------------------------------------

limitation, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, reasonable and documented out-of-pocket costs (including
the reasonable fees, charges and disbursements of counsels for Lender and other
Indemnitees) incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Borrower or any other Guarantor arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or the administration of this Agreement and the
other Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by Lender to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit,
any bank advising or confirming a Letter of Credit and any other Person seeking
to enforce the rights of an Guarantor, beneficiary, transferee, or assignee or
Letter of Credit proceeds or the holder of an instrument or document related to
any Letter of Credit), (iii) any actual or alleged presence or release of
hazardous materials on or from any property owned or operated by any Guarantor
or any of its Subsidiaries, or any environmental liability related in any way to
any Guarantor or any of its Subsidiaries, (iv) any claims of, or amounts paid by
any Secured Party to, any Person which has entered into a control agreement with
any Secured Party hereunder, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Guarantor or any of the Guarantors’ directors,
shareholders or creditors; provided that, in no event shall any party to an
Guarantor have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim to the extent said Claim is determined in a
final, non-appealable judgment by a court of competent jurisdiction to result
from the gross negligence or willful misconduct of such Indemnitee.

SECTION 6. No Discharge or Diminishment of Guaranty. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the Guaranteed Obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by the
failure of the Lender or any other Secured Party to assert any claim or demand
or to enforce any remedy under this Guaranty, the Loan Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Guaranteed Obligations, or by any other act or omission that
may or might in any manner or to any extent vary the risk of any Guarantor or
that would otherwise operate as a discharge of any Guarantor as a matter of law
or equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).

SECTION 7. Defenses of Loan Parties Waived. To the fullest extent permitted by
applicable Law, each of the Guarantors waives any defense based on or arising
out of any defense of any Obligor or the unenforceability of the Guaranteed
Obligations or any part thereof

 

-3-



--------------------------------------------------------------------------------

from any cause, or the cessation from any cause of the liability of any Obligor,
other than the indefeasible payment in full in cash of the Guaranteed
Obligations. Each Guarantor hereby acknowledges that the Lender and the other
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or non-judicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Guaranteed Obligations, make any other accommodation with any Obligor, or
exercise any other right or remedy available to them against any Obligor,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent that the Guaranteed Obligations have been
indefeasibly paid in full in cash. Pursuant to, and to the extent permitted by,
applicable Law, each of the Guarantors waives any defense arising out of any
such election and waives any benefit of and right to participate in any such
foreclosure action, even though such election operates, pursuant to applicable
Law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against any Obligor, as the case may be,
or any security. Each Guarantor agrees that it shall not assert any claim in
competition with the Lender or any other Secured Party in respect of any payment
made hereunder in any bankruptcy, insolvency, reorganization, or any other
proceeding.

SECTION 8. Agreement to Pay; Subordination. In furtherance of the foregoing and
not in limitation of any other right that the Lender or any other Secured Party
has at law or in equity against any Guarantor by virtue hereof, upon the failure
of any Obligor to pay any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each of the Guarantors hereby promises to and will forthwith pay, or
cause to be paid, to the Lender or such other Secured Party as designated
thereby in cash the amount of such unpaid Guaranteed Obligations. Upon payment
by any Guarantor of any sums to the Lender or any other Secured Party as
provided above, all rights of such Guarantor against any Obligor arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Guaranteed Obligations. In addition, any indebtedness of the Borrowers or any
other Obligor now or hereafter held by any Guarantor is hereby subordinated in
right of payment to the prior indefeasible payment in full in cash of all of the
Guaranteed Obligations. Notwithstanding the foregoing, prior to the occurrence
of an Event of Default, the Borrowers or any other Obligor may make payments to
any Guarantor on account of any such indebtedness. After the occurrence and
during the continuance of an Event of Default, none of the Guarantors will
demand, sue for, or otherwise attempt to collect any such indebtedness until the
indefeasible payment in full in cash of the Guaranteed Obligations, termination
or expiration of the Commitments, and termination of the Lender’s obligation to
issue Letters of Credit under the Loan Agreement. If any amount shall
erroneously be paid to any Guarantor on account of (a) such subrogation,
contribution, reimbursement, indemnity or similar right or (b) any such
indebtedness of any Obligor, such amount shall be held in trust for the benefit
of the Credit Parties and shall forthwith be paid to the Lender to be credited
against the payment of the Guaranteed Obligations, whether matured or unmatured,
in accordance with the terms of the Loan Agreement.

SECTION 9. Limitation on Guaranty of Guaranteed Obligations. In any action or
proceeding with respect to any Guarantor involving any state corporate law, the
Bankruptcy Code or any other state or federal bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of such Guarantor under Section 1 hereof

 

-4-



--------------------------------------------------------------------------------

would otherwise be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under said Section 1, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Guarantor, the Lender or any other Secured Party, or any other
Person, be automatically limited and reduced to the highest amount which is
valid and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

SECTION 10. Termination. This Guaranty (a) shall terminate when (i) the
Commitments shall have expired or been terminated, (ii) the principal of and
interest on each Loan and all fees and other Guaranteed Obligations shall have
been paid in full, and (iii) all Letters of Credit shall have expired or
terminated or been cash collateralized or backstopped by a letter of credit
reasonably acceptable to the Lender to the extent provided in the Loan
Agreement, and (iv) all LC Obligations shall have been paid in full, and
(b) shall continue to be effective or be reinstated, as the case may be, if at
any time payment, or any part thereof, of any Guaranteed Obligation is rescinded
or must otherwise be restored by any Secured Party or any Guarantor upon the
bankruptcy or reorganization of any Obligor or otherwise.

SECTION 11. Costs of Enforcement. Without limiting any of their obligations
under the Loan Agreement or the other Loan Documents, and without duplication of
any fees or expenses provided for under the Loan Agreement or the other Loan
Documents, the Guarantors, jointly and severally, agree to pay on demand all
Secured Party expenses in connection with (i) the administration, negotiation,
documentation or amendment of this Guaranty, and (ii) the Lender’s efforts to
collect and/or to enforce any of the Guaranteed Obligations of the Guarantors
hereunder and/or to enforce any of the rights, remedies, or powers of the Lender
against or in respect of the Guarantors (whether or not suit is instituted by or
against the Lender).

SECTION 12. Binding Effect; Several Agreement; Assignments. Whenever in this
Guaranty any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Guaranty shall bind and inure to the benefit of each of the Guarantors and
its respective successors and assigns. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns, and shall inure
to the benefit of the Lender and any other Secured Party, and their respective
successors and assigns, except that no Guarantor shall have the right to assign
or transfer its rights or obligations hereunder or any interest herein (and any
such attempted assignment or transfer shall be void), except as expressly
permitted by this Guaranty or the Loan Agreement. This Guaranty shall be
construed as a separate agreement with respect to each Guarantor and may be
amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.

SECTION 13. Waivers; Amendment.

(a) The rights, remedies, powers, privileges, and discretions of the Lender
hereunder and under applicable Law (herein, the “Lender’s Rights and Remedies”)
shall be cumulative and not exclusive of any rights or remedies which they would
otherwise have. No delay or omission by the Lender in exercising or enforcing
any of the Lender’s

 

-5-



--------------------------------------------------------------------------------

Rights and Remedies shall operate as, or constitute, a waiver thereof. No waiver
by the Lender of any Event of Default or of any default under any other
agreement shall operate as a waiver of any other default hereunder or under any
other agreement. No single or partial exercise of any of the Lender’s Rights or
Remedies, and no express or implied agreement or transaction of whatever nature
entered into between the Lender and any Person, at any time, shall preclude the
other or further exercise of the Lender’s Rights and Remedies. No waiver by the
Lender of any of the Lender’s Rights and Remedies on any one occasion shall be
deemed a waiver on any subsequent occasion, nor shall it be deemed a continuing
waiver. The Lender’s Rights and Remedies may be exercised at such time or times
and in such order of preference as the Lender may determine. The Lender’s Rights
and Remedies may be exercised without resort or regard to any other source of
satisfaction of the Guaranteed Obligations. No waiver of any provisions of this
Guaranty or any other Loan Document or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice to or
demand on any Guarantor in any case shall entitle such Guarantor or any other
Guarantor to any other or further notice or demand in the same, similar or other
circumstances.

(b) Neither this Guaranty nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the Lender
and the Guarantor or Guarantors with respect to whom such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 10.01 of the Loan Agreement.

SECTION 14. Copies and Facsimiles. This instrument and all documents which have
been or may be hereinafter furnished by the Guarantors to the Lender may be
reproduced by the Lender by any photographic, microfilm, xerographic, digital
imaging, or other process. Any such reproduction shall be admissible in evidence
as the original itself in any judicial or administrative proceeding (whether or
not the original is in existence and whether or not such reproduction was made
in the regular course of business). Any facsimile or other electronic
transmission which bears proof of transmission shall be binding on the party
which or on whose behalf such transmission was initiated and likewise so
admissible in evidence as if the original of such facsimile or other electronic
transmission had been delivered to the party which or on whose behalf such
transmission was received.

SECTION 15. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.

SECTION 16. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 11.4 of the Loan Agreement, provided that communications and notices to
the Guarantors may be delivered to the Borrower Agent on behalf of each of the
Guarantors.

 

-6-



--------------------------------------------------------------------------------

SECTION 17. Survival of Agreement; Severability.

(a) All covenants, agreements, indemnities, representations and warranties made
by the Guarantors herein and in the certificates or other instruments delivered
in connection with or pursuant to this Guaranty, the Loan Agreement or any other
Loan Document shall be considered to have been relied upon by the Lender and the
other Secured Parties and shall survive the execution and delivery of this
Guaranty, the Loan Agreement and the other Loan Documents and the making of any
Loans by the Lender and the issuance of any Letters of Credit by the Lender,
regardless of any investigation made by the Lender or any other Secured Party or
on their behalf and notwithstanding that the Lender or other Secured Party may
have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended, and shall
continue in full force and effect until terminated as provided in SECTION 11
hereof. The provisions of Section 5 and Section 11 hereof shall survive and
remain in full force and effect regardless of the repayment of the Guaranteed
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Guaranty or any provision hereof.

(b) Any provision of this Guaranty held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof, and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 18. Counterparts. This Guaranty may be executed in counterparts, each of
which shall constitute an original but all of which, when taken together, shall
constitute a single contract. Delivery of an executed counterpart of a signature
page to this Guaranty by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Guaranty.

SECTION 19. Rules of Interpretation. The rules of interpretation specified in
Sections 1.02 through 1.05 of the Loan Agreement shall be applicable to this
Guaranty.

SECTION 20. Consent to Forum.

(a) Forum. LENDER AND EACH GUARANTOR HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
NEW YORK COUNTY, NEW YORK AND THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE,
ACTION, LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING
SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT; PROVIDED, HOWEVER THE LENDER
MAY ELECT TO CONSENT TO ANY OTHER JURISDICTION IF REQUIRED TO FORECLOSE ANY
SECURITY INTEREST IN ANY COLLATERAL. LENDER AND EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVE ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING ANY OF THE FOREGOING COURT’S

 

-7-



--------------------------------------------------------------------------------

PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.4.1. A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by applicable law.

(b) Other Jurisdictions. Nothing herein shall limit the right of the Lender to
bring proceedings against any Guarantor in any other court, nor limit the right
of any party to serve process in any other manner permitted by applicable law.
Nothing in this Agreement shall be deemed to preclude enforcement by Lender of
any judgment or order obtained in any forum or jurisdiction.

SECTION 21. Waivers by Guarantors. To the fullest extent permitted by applicable
law, each Guarantor waives (a) the right to trial by jury (which Lender hereby
also waives) in any proceeding or dispute of any kind relating in any way to any
Loan Documents, Obligations or Collateral; (b) presentment, demand, protest,
notice of presentment, default, non-payment, maturity, release, compromise,
settlement, extension or renewal of any commercial paper, accounts, documents,
instruments, chattel paper and guaranties at any time held by Lender on which a
Guarantor may in any way be liable, and hereby ratifies anything Lender may do
in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Lender to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Lender, on any
theory of liability, for special, indirect, consequential, exemplary or punitive
damages (as opposed to direct or actual damages) in any way relating to any
enforcement action, Obligations, Loan Documents or transactions relating
thereto; and (g) notice of acceptance hereof. Each Guarantor acknowledges that
the foregoing waivers are a material inducement to Lender entering into this
Agreement and that Lender is relying upon the foregoing in its dealings with
Guarantors. Each Guarantor has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

SECTION 22. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) AND WAIVES THE
RIGHT TO ASSERT ANY SETOFF, COUNTERCLAIM OR CROSS-CLAIM IN RESPECT OF, AND ALL
STATUTES OF LIMITATIONS WHICH MAY BE RELEVANT TO, SUCH ACTION OR PROCEEDING; AND
WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS
WELL AS NOTICE OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF

 

-8-



--------------------------------------------------------------------------------

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (B) ACKNOWLEDGES THAT THE
LENDER AND THE OTHER SECURED PARTIES HAVE BEEN INDUCED TO ENTER INTO THE LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS SECTION
22.

SECTION 23. California Matters. IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A
COURT OF THE STATE OF CALIFORNIA (THE “CALIFORNIA COURT) BY OR AGAINST ANY PARTY
HERETO IN CONNECTION WITH ANY CLAIM AND THE WAIVER SET FORTH IN SECTION 22 ABOVE
IS NOT ENFORCEABLE IN SUCH PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS

(a) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (b) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(b) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS GUARANTY DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN THE PRECEDING CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR
OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE
PROCEEDING PURSUANT TO THIS GUARANTY WITH RESPECT TO ANY OTHER MATTER.

(c) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE CALIFORNIA COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE CALIFORNIA COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR
PROVISIONAL REMEDIES.

 

-9-



--------------------------------------------------------------------------------

(d) EXCEPT AS EXPRESSLY SET FORTH IN THIS GUARANTY, THE REFEREE SHALL DETERMINE
THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING THE TIME AND
PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL OTHER
QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE PROCEEDING. ALL
PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL, SHALL
BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS A COURT
REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE USED AND THE
REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING
SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE COSTS OF THE
COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL
ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE
REFEREE.

(e) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(f) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE CALIFORNIA COURT AS A JUDGMENT IN THE
SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE CALIFORNIA COURT. THE FINAL
JUDGMENT OR ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE
SHALL BE FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE CALIFORNIA COURT.

(g) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS GUARANTY.

 

-10-



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantors have duly executed this Guaranty as of the
day and year first above written.

 

GUARANTORS:     REVOLUTION LIGHTING TECHNOLOGIES, INC.     By:  

/s/ Charles J. Schafer

    Name:  

Charles J. Schafer

    Title:  

President, CFO, Secretary and

     

Treasurer

    Address:        

177 Broad Street, 12th Floor

     

Stamford, CT 06901

    LUMIFICIENT CORPORATION     By:  

/s/ Carey Burkett

    Name:  

Carey Burkett

    Title:  

President

    Address:        

177 Broad Street, 12th Floor

     

Stamford, CT 06901

    LIGHTING INTEGRATION TECHNOLOGIES, LLC     By:  

/s/ Charles J. Schafer

    Name:  

Charles J. Schafer

    Title:  

President

    Address:        

177 Broad Street, 12th Floor

     

Stamford, CT 06901



--------------------------------------------------------------------------------

SEESMART TECHNOLOGIES, LLC By:  

/s/ Charles J. Schafer

Name:  

Charles J. Schafer

Title:  

President, CFO, Secretary and

 

Treasurer

Address:    

177 Broad Street, 12th Floor

 

Stamford, CT 06901

RELUME TECHNOLOGIES, INC. By:  

/s/ Charles J. Schafer

Name:  

Charles J. Schafer

Title:  

President, Secretary and

 

Treasurer

Address:    

177 Broad Street, 12th Floor

 

Stamford, CT 06901

TRI-STATE LED DE, LLC By:  

/s/ Charles J. Schafer

Name:  

Charles J. Schafer

Title:  

President

Address:    

177 Broad Street, 12th Floor

 

Stamford, CT 06901

VALUE LIGHTING, LLC By:  

/s/ Charles J. Schafer

Name:  

Charles J. Schafer

Title:  

President

Address:    

177 Broad Street, 12th Floor

 

Stamford, CT 06901



--------------------------------------------------------------------------------

SEESMART, INC. By:  

/s/ Charles J. Schafer

Name:  

Charles J. Schafer

Title:  

President and Secretary

Address:    

177 Broad Street, 12th Floor

 

Stamford, CT 06901

SENTINEL SYSTEM, LLC By:  

/s/ Charles J. Schafer

Name:  

Charles J. Schafer

Title:  

President, Secretary and

 

Treasurer

Address:    

177 Broad Street, 12th Floor

 

Stamford, CT 06901

VALUE LIGHTING OF HOUSTON, LLC   By: Value Lighting, LLC,   Its Sole Member By:
 

/s/ Charles J. Schafer

Name:  

Charles J. Schafer

Title:  

President

Address:    

177 Broad Street, 12th Floor

 

Stamford, CT 06901

ENVIROLIGHT LED, LLC   By: Seesmart, Inc.,   Its Sole Member By:  

/s/ Charles J. Schafer

Name:  

Charles J. Schafer

Title:  

President

Address:    

177 Broad Street, 12th Floor

 

Stamford, CT 06901